Exhibit 10.85

 

AVI BIOPHARMA, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

(As adopted September 27, 2010)

 

AVI BioPharma, Inc. (the “Company”) believes that the granting of equity and
cash compensation to its directors represents a powerful tool to attract, retain
and reward directors who are not employees of the Company (“Outside Directors”)
and to align the interests of our Outside Directors with those of our
shareholders.  This Non-Employee Director Compensation Policy (the “Compensation
Policy”) is intended to formalize the Company’s policy regarding grants of
equity and cash compensation to its Outside Directors.  Unless otherwise defined
herein, capitalized terms used in this Compensation Policy will have the meaning
given such term in the Company’s 2002 Equity Incentive Plan or any successor
plan(s) thereto (the “Plan”).  Outside Directors shall be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Plan.

 

1.  Equity Compensation

 

Outside Directors will be entitled to receive all types of Awards (except
Incentive Options) under the Plan, including discretionary Awards not covered
under this Compensation Policy.  All grants of Awards to Outside Directors
pursuant to Sections 1(c) and 1(d) of this Compensation Policy will be automatic
and nondiscretionary, except as otherwise provided herein, and will be made in
accordance with the following provisions:

 

(a)           Type of Option; Terms of Plan.  Options granted pursuant to this
Compensation Policy will be Non-Qualified Options.  Except as otherwise provided
herein, Awards granted pursuant to this Compensation Policy will be subject to
the other terms and conditions of the Plan.

 

(b)           No Discretion.  No person will have any discretion to select which
Outside Directors will be granted Awards under this Compensation Policy or to
determine the number of Shares to be covered by such Awards (except as provided
in Section 1(e) below).

 

(c)           Initial Award.  Each person, upon joining the Company’s Board of
Directors (the “Board”) as an Outside Director (whether through election by the
shareholders of the Company or by appointment by the Board to fill a vacancy),
will be automatically granted an Option to purchase 60,000 Shares (the “Initial
Award”) on the date on which such person first becomes an Outside Director;
provided, however, that a director who is an employee (an “Inside Director”) who
ceases to be an Inside Director, but who remains a director, will not receive an
Initial Award.  Notwithstanding the foregoing, if, on the date a person joins
the Board as an Outside Director, the Company is subject to a blackout period
pursuant to the terms of the Company’s Insider Trading Policy, then the grant of
the Initial Award will be delayed until the expiration of the blackout period. 
The term of the Initial Award will be ten (10) years and the exercise price will
be determined in accordance with the Plan on the date of the grant. The Shares
underlying the Initial Award will vest ratably over four years of continued
service to the Board, with twenty-five percent (25%) of the total amount Shares
underlying the Initial Award vesting each year on

 

--------------------------------------------------------------------------------


 

the earlier of (i) the anniversary date of the grant and (ii) the date of the
annual meeting of the Company’s shareholders in the year following the date of
grant.

 

(d)           Annual Awards.

 

(i)            Annual Option Award.  Each Outside Director who has served on the
Board for at least six months prior to the grant of the Annual Option Award will
be automatically granted an Option to purchase 30,000 Shares (an “Annual Option
Award”) on the date of the first meeting of the Board held after the annual
meeting of the Company’s shareholders.  The term of the Annual Option Award will
be ten (10) years and the exercise price will be determined in accordance with
the Plan on the date of the grant. One hundred percent (100%) of the Shares
underlying the Annual Option Award will vest on the earlier of (i) the
anniversary date of the grant and (ii) the date of the annual meeting of the
Company’s shareholders in the year following the date of grant, provided that
the Outside Director continues to serve as a director through such date.

 

(ii)           Annual Stock Grant.  Each Outside Director who has served on the
Board for at least six months prior to the grant of the Annual Stock Grant will
be automatically granted a Restricted Stock Award for 5,000 Shares (an “Annual
Stock Grant”) on the date of the first meeting of the Board held after the
annual meeting of the Company’s shareholders.  One hundred percent (100%) of the
Shares underlying the Annual Stock Grant will vest on the earlier of (i) the
anniversary date of the grant and (ii) the date of the annual meeting of the
Company’s shareholders in the year following the date of grant, provided that
the Outside Director continues to serve as a director through such date.

 

(e)           Revisions.  The Board or a committee of the Board in its
discretion may change and otherwise revise the terms of Awards granted under
this Compensation Policy, including, without limitation, the number of Shares
subject thereto, for Awards of the same or different type granted on or after
the date the Board or a committee of the Board determines to make any such
change or revision.

 

(f)            Adjustments.  If the Company shall at any time increase or
decrease the number of its outstanding shares of Stock or change in any way the
rights and privileges of such shares by means of the payment of a stock dividend
or any other distribution upon such shares payable in Stock, or through a stock
split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Stock, then the Board or a committee of the Board
in its discretion, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under this Compensation
Policy, will adjust the number of Shares issuable pursuant to Sections 1(c) and
1(d) of this Compensation Policy.

 

* * *

 

2

--------------------------------------------------------------------------------


 

2.  Cash Compensation

 

(a)           Annual Fee.  The Company will pay each Outside Director an annual
fee of $35,000 for serving on the Board (the “Annual Fee”).  The Annual Fee will
be paid to each Outside Director in four equal installments on a quarterly basis
at the end of the applicable quarter provided the individual served as an
Outside Director during the full quarter, with the amount prorated for any
Outside Director who did not serve the full quarter.

 

(b)           Chairperson Annual Fee.  If an Outside Director is serving as the
chairperson of the Board (the “Non-Executive Chairperson”), then, in addition to
the Annual Fee, the Company will pay to the Non-Executive Chairperson an
additional annual fee of $45,000 for serving as chairperson of the Board (the
“Chairperson Fee”).  The Chairperson Fee will be paid to the Non-Executive
Chairperson in four equal installments on a quarterly basis at the end of the
applicable quarter provided the individual served as the Non-Executive
Chairperson during the full quarter, with the amount prorated in the event the
Non-Executive Chairperson did not serve in such capacity for the full quarter.

 

(c)          Committee Chairperson Fees.  The Company will pay each Outside
Director who serves as chairperson of the Audit Committee, Compensation
Committee or Nominating and Corporate Governance Committee the applicable annual
fee for serving as the chairperson set forth in the table below (the “Annual
Chairperson Fee”).  The Annual Chairperson Fee shall be paid in four equal
installments on a quarterly basis at the end of the applicable quarter provided
the individual served as chairperson of the relevant committee during the full
quarter, with the amount prorated for any chairperson who did not serve as the
chairperson of the relevant committee for the full quarter.  The Annual
Chairperson Fee for each committee shall be:

 

Committee

 

Annual Chairperson Fee

 

 

 

 

 

Audit Committee

 

$

16,000

 

 

 

 

 

Compensation Committee

 

$

12,000

 

 

 

 

 

Nominating and Corporate Governance Committee

 

$

5,000

 

 

(d)           Committee Member Fees.  The Company will pay each Outside Director
who serves as a member of the Audit Committee, Compensation Committee or
Nominating and Corporate Governance Committee the applicable annual fee for
serving as a member set forth in the table below (the “Annual Committee Fee”). 
The Annual Committee Fee shall be paid in four equal installments on a quarterly
basis at the end of the applicable quarter provided the individual served as a
member of the relevant committee during the full quarter, with the amount
prorated for any member who did not serve as a member of the relevant committee
for the full quarter.  For the avoidance of doubt, any Outside Director who
serves as chairperson of a committee shall not be entitled to the Annual
Committee Fee for the same committee.  The Annual Committee Fee for each
committee shall be:

 

3

--------------------------------------------------------------------------------


 

Committee

 

Annual Committee Fee

 

 

 

 

 

Audit Committee

 

$

8,000

 

 

 

 

 

Compensation Committee

 

$

6,000

 

 

 

 

 

Nominating and Corporate Governance Committee

 

$

3,000

 

 

(e)           Revisions.  The Board or a committee of the Board in its
discretion may change and otherwise revise the terms of the cash compensation
granted under this Compensation Policy, including, without limitation, the
amount of cash compensation to be paid, on or after the date the Board or a
committee of the Board determines to make any such change or revision.

 

(e)           Section 409A.  In no event shall cash compensation payable
pursuant to this Compensation Policy be paid later than March 15 following the
calendar year in which the applicable quarter ends (or if the individual did not
serve as an Outside Director for the full quarter, then March 15 following the
calendar year in which the Outside Director’s service terminated with the
Company), in compliance with the “short-term deferral” exception to Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended.  The
Compensation Policy is intended to comply with the requirements of Section 409A
so that none of the compensation to be provided hereunder shall be subject to
the additional tax imposed under Section 409A, and any ambiguities herein shall
be interpreted to so comply.

 

* * *

 

4

--------------------------------------------------------------------------------